UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                   No. 98-4743
LEWIS DEAN GIBSON, a/k/a Dean
Forney,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Asheville.
               Lacy H. Thornburg, District Judge.
                           (CR-97-310)

                      Submitted: October 31, 2001

                      Decided: November 14, 2001

  Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.



Affirmed in part, vacated in part, and remanded by unpublished per
curiam opinion.


                              COUNSEL

Allen E. Shoenberger, LOYOLA UNIVERSITY LAW SCHOOL,
Chicago, Illinois, for Appellant. Mark T. Calloway, United States
Attorney, Brian Lee Whisler, Assistant United States Attorney, Char-
lotte, North Carolina, for Appellee.
2                      UNITED STATES v. GIBSON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Lewis Dean Gibson appeals from his jury conviction and resulting
life sentence for conspiracy to possess with intent to distribute and
distribute cocaine and cocaine base in violation of 21 U.S.C.A. § 846
(West 1999). We affirm in part, vacate in part, and remand for re-
sentencing. Gibson argues on appeal that his conviction and sentence
violated the principles of due process in light of Apprendi v. New Jer-
sey, 530 U.S. 466 (2000).

   To the extent that Gibson argues that under Apprendi it was error
to increase his sentence for possession of a firearm, a leadership role,
and adding criminal history points for a state conviction, when those
facts were not charged in the indictment and proved beyond a reason-
able doubt, his claims are without merit. Apprendi held that, other
than a prior conviction, any fact that increases the statutory maximum
must be charged in the indictment and proved to a jury beyond a rea-
sonable doubt. 530 U.S. at 490. Because the state offense, which
added criminal history points, is a prior conviction, it need not be
charged in the indictment.

   Sentencing enhancements that do not increase the statutory maxi-
mum do not implicate Apprendi. United States v. Kinter, 235 F.3d
192, 199-201 (4th Cir. 2000), cert. denied, 121 S. Ct. 1393 (2001).
The firearm enhancement, role adjustment, and additional criminal
history points did not increase the statutory maximum in Gibson’s
case. Therefore, no error occurred, and we affirm this part of the sen-
tence.

   We find plain error in regard to Gibson’s sentence, vacate his sen-
tence, and remand to the district court for re-sentencing. Under
Apprendi, drug quantity must be treated as an element of an aggra-
vated drug trafficking offense, and failure to charge a specific drug
                       UNITED STATES v. GIBSON                         3
quantity in the indictment and to submit the quantity issue to the jury
constitutes plain error. United States v. Cotton, 261 F.3d 397, 403 (4th
Cir. 2001) (citing United States v. Promise, 255 F.3d 150 (4th Cir.
2001) (en banc)). Failure to charge drug quantity in the indictment
and to submit the issue to the jury also "seriously affect[s] the fair-
ness, integrity or public reputation of judicial proceedings" such that
we should exercise our discretion to recognize the error. Id. (quoting
United States v. Olano, 507 U.S. 725, 736 (1993)).

   The district court sentenced Gibson to a term of imprisonment that
exceeded the twenty-year maximum penalty provided for a violation
of 21 U.S.C.A. § 841(b)(1)(C) (West 1999) based upon an "‘identifi-
able but unspecified quantity’" of cocaine base. Cotton, 261 F.3d at
404 (quoting Promise, 255 F.3d at 156). By sentencing Gibson to a
term greater than twenty years, the district court sentenced Gibson for
a crime for which he was neither indicted nor convicted. See id.
Under Apprendi, the "indictment must contain an allegation of every
fact which is legally essential to the punishment to be inflicted." Id.
(internal quotation omitted). Drug quantity was not noted in Gibson’s
indictment, the court’s jury instructions, or the jury’s verdict form.
We therefore conclude that under Cotton, the district court exceeded
its jurisdiction in sentencing Gibson for a crime with which he was
never charged or convicted. For that reason, we vacate Gibson’s sen-
tence and remand to the district court for re-sentencing in light of
Apprendi and Cotton to a sentence that does not exceed twenty years.
We affirm the district court’s judgment in all other respects. We grant
the Appellant’s motion to add an additional volume of the trial tran-
script and the district court docket sheet to the joint appendix. We dis-
pense with oral argument because the facts and legal contentions of
the parties are adequately presented in the materials before the court
and argument would not aid the decisional process.

    AFFIRMED IN PART, VACATED IN PART, AND REMANDED